PS-8
8/88
                           UNITED STATES DISTRICT COURT
                                       for the
                        EASTERN DISTRICT OF NORTH CAROLINA
U.S.A. vs. Elijah Omar Nabors                                               Docket No. 5:20-CR-255-1M

                         Petition for Action on Conditions of Pretrial Release

    COMES NOW Michael Torres, U.S. Probation Officer of the court, presenting an official report upon
the conduct of defendant, Elijah Omar Nabors, who was placed under pretrial release supervision by the
Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh, on the 28th day of
July, 2020.

    A violation reported was submitted to the court on October 8, 2020, as the defendant submitted a drug
screen that tested positive for marijuana on September 29, 2020. When confronted with the positive drug
screen, the defendant denied using marijuana. On July 28, 2020, the court ordered the defendant to
participate in the Location Monitoring Program as part of his bond. The defendant entered his home late on
October 1, 2020 and October 5, 2020.

    A violation reported was submitted to the court on November 10, 2020, as the defendant submitted a
drug screen that tested positive for marijuana on November 2, 2020. When confronted with the positive
drug screen, the defendant denied using marijuana. The court ordered the defendant to participate in the
Location Monitoring Program as part of his bond. On October 25, 2020 and October 26, 2020, the defendant
entered his home late.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On January 11, 2021, the defendant submitted a drug screen that tested positive for
marijuana. When confronted with the positive drug screen, the defendant denied using marijuana. The
court ordered the defendant to participate in the Location Monitoring Program as part of his bond. The
defendant entered his home late on January 5, 2021 and January 16, 2021. To increase supervision due the
defendant’s continued drug use, this officer is requesting that the Location Monitoring Program the
defendant is currently participating in be modified to home detention. The United States Attorney’s Office
has been contacted and does not oppose the home detention modification. Counsel for the defendant has
not responded to numerous inquiries by this officer about the purposed modification. The defendant
signed a waiver agreeing to the proposed modification of his pretrial conditions.

PRAYING THAT THE COURT WILL ORDER:

      The defendant must abide by all conditions and terms of the home detention program. The
       defendant must be restricted to her residence at all times except for medical needs or treatment,
       religious services, and court appearances pre-approved by the probation officer. The defendant
       must submit to the following Location Monitoring: Radio Frequency monitoring and abide by all
       program requirements, instructions and procedures provided by the supervising officer. The
       defendant must pay a portion of the monitoring cost.




               Case 5:20-cr-00255-M Document 33 Filed 01/25/21 Page 1 of 2
Elijah Omar Nabors
Docket No. 5:20-CR-255-1M
Petition For Action
Page 2
Reviewed and approved,                                   I declare under penalty of perjury that the foregoing
                                                         is true and correct.


/s/ Eddie J. Smith                                       /s/ Michael Torres
Eddie J. Smith                                           Michael Torres
Supervising U.S. Probation Officer                       U.S. Probation Officer
                                                         150 Rowan Street Suite 110
                                                         Fayetteville, NC 28301
                                                         Phone: 910-354-2534
                                                         Executed On: January 25, 2021

                                          ORDER OF THE COURT

Considered and ordered the
Considered                        January
                              on _______  25,
                                     May 15,  2021
                                           day2015    . It is further ordered
                                               of __________________,         thatand
                                                                           2021,   thisordered
                                                                                        document   shall
                                                                                               filed andbe filedpart
                                                                                                         made    and
made
of the arecords
          part ofinthe
                     therecords
                          above in the above case.
                                case.



________________________________
____________________________________
Robert
Robert T.
       T. Numbers,
          Numbers, II
                    II
U.S. Magistrate Judge
United States Magistrate Judge




                 Case 5:20-cr-00255-M Document 33 Filed 01/25/21 Page 2 of 2
